DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are currently pending in the application. Claims 12-17 are withdrawn for being drawn to a nonelected species. Claims 1-11 and 18-21 are considered.

Election/Restrictions
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/15/20.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/07/19 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The published PCT application TOBINAI (WO 2015/130932) is considered highly material to the patentability of the claimed subject matter as evidenced by its utilization as the teaching reference in the 103 rejection below. It appears the Applicant of TOBINAI is the same as that of the instant application, however, the document was not provided to the Office on an IDS. Applicant is reminded of its duty to disclose documents material to patentability as required by MPEP 2000.

Specification
The disclosure is objected to because of the following informalities:
At pg. 8 line 4 “not planar portion 60” should read --non-planar portion 60--.
At pg. 9 line 6 “main bore 12” should read --main bore 14--.
At pg. 12 line 13 “throttle body 12” should read --throttle body 10--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a flow directing feature” in claims 1, 19 and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification has returned the following structure:
flow directing feature 60, 70.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Objections
Claims 9, 19 and 20 are objected to because of the following informalities:  
At claim 9 line 2 “an downstream portion” should read --a downstream portion--.
At claim 19 line 10 “the inlet and outlet” should read --the inlet and the outlet--.
At claim 19 line 13 “the boost venturi inlet” should read --the inlet of the boost venturi--.
At claim 19 lines 13-14 “the boost venturi passage” should read --the passage of the boost venturi--.
At claim 20 line 2 “body” should read --the body--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8 and 9 recite the limitation “the angled portion” in line 1. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation “a portion” in claim 3 lines 1-2 will be considered as --an angled portion--.
Claim 19 recites the limitation “the throttle valve” in line 11. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --the throttle valve head--.
Claim 21 recites the limitation “the throttle valve” in line 8. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --the throttle valve head--.
Claim 21 recites the limitation “the main fuel outlet” in line 10. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --a main fuel outlet--.
Claim 20 is rejected for depending upon an indefinite base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over ERICSON (US 2,793,634) in view of TOBINAI (WO 2015/130932).
Regarding claim 1, ERICSON discloses a throttle body (i.a. 5, Fig. 4), comprising:
a body (e.g. 19) having a main bore (20, 28) from which a fuel and air mixture (i.a. col. 3 lines 33-38) is discharged for use by an engine (e.g. col. 3 line 17); 
a throttle valve head (21) carried by the body (i.a. Fig. 4) and moveable between an idle position (col. 9 lines 32-33) and an open position (col. 5 line 1) to control at least some fluid flow through the main bore (implied);
a boost venturi (25) open to the main bore (Fig. 4).
ERICSON is not relied upon to teach the flow directing feature as claimed.
However, TOBINAI teaches a flow directing feature (60,80) to alter at least one of the velocity or direction (pg. 14 lines 11-14) of at least a portion of the fluid that flows in the main bore and relative to a fuel outlet (46, implied) such that an increased velocity air stream is directed close to a fuel outlet to provide improved control of fuel flow after the fuel exits the fuel outlet (pg. 14 lines 11-14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the flow directing feature taught by TOBINAI to the throttle valve head of ERICSON so that an increased velocity air stream is directed close to a main fuel outlet to provide improved control of fuel flow after the fuel exits the main fuel outlet.
ERICSON as currently modified teaches the flow directing feature to alter at least one of the velocity or direction of at least a portion of the fluid that flows in the main bore and relative to the boost venturi.
Regarding claim 2, ERICSON as modified teaches the throttle body of claim 1.
ERICSON as currently modified teaches wherein the flow directing feature (TOBINAI 60,80) is defined by a non-planar portion (TOBINAI pg. 14 lines 1-4) of the throttle valve head (of ERICSON as modified).
Regarding claim 3, ERICSON as modified teaches the throttle body of claim 2.

Regarding claim 4, ERICSON as modified teaches the throttle body of claim 2.
ERICSON as currently modified teaches wherein the flow directing feature (TOBINAI 60,80) is defined by one or more projections (TOBINAI 82, Fig. 3) extending from the throttle valve head (of ERICSON as modified).
Regarding claim 5, ERICSON as modified teaches the throttle body of claim 4.
ERICSON as currently modified teaches wherein the projections (TOBINAI 82) define a channel (TOBINAI 84) through which air flows, and the channel is arranged to alter the velocity of air flowing therein (TOBINAI pg. 14 lines 11-14).
Regarding claim 6, ERICSON as modified teaches the throttle body of claim 5.
ERICSON as currently modified teaches wherein the channel (TOBINAI 82) is centered about a plane (channel is centered on valve head 54 in TOBINAI Fig. 3) that includes a center axis of the boost venturi (boost venturi 25 is centered in main bore and ERICSON throttle valve 21, therefore channel of ERICSON as modified is centered with boost venturi).
Regarding claim 7, ERICSON as modified teaches the throttle body of claim 2.
ERICSON as currently modified teaches wherein two flow directing features (TOBINAI 82, Fig. 3) are provided on the throttle valve head (of ERICSON as modified) with a channel (TOBINAI 84) defined between the flow directing features (TOBINAI Fig. 3) and wherein the channel is aligned with the boost venturi (channel is centered on valve head 54 in TOBINAI Fig. 3, boost venturi 25 is centered in main bore and ERICSON throttle valve 21, therefore channel of ERICSON as modified is centered with boost venturi).
Regarding claim 8, ERICSON discloses a throttle body (i.a. 5, Fig. 4), comprising:
a body (e.g. 19) having a main bore (20, 28) from which a fuel and air mixture (i.a. col. 3 lines 33-38) is discharged for use by an engine (e.g. col. 3 line 17); 

a boost venturi (25) open to the main bore (Fig. 4).
ERICSON is not relied upon to teach the flow directing feature as claimed.
However, TOBINAI teaches a flow directing feature (56, 94, Fig. 5) to alter at least one of the velocity or direction (pg. 15 lines 11-13) of at least a portion of the fluid that flows in the main bore and relative to a fuel outlet (46, implied), 
wherein the flow directing feature includes a portion (94) of a valve head (92) that is angled relative to an adjacent portion of the valve head (Fig. 5),
wherein the angled portion (94) of the valve head is provided at an upstream portion (Fig. 4) of the valve head relative to the orientation of the valve head in the open position,
 to promote flow out of the fuel outlet and mixing of the fuel and air (pg. 15 lines 22-24).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the flow directing feature taught by TOBINAI to the throttle valve head of ERICSON so that an increased velocity air stream is directed close to a main fuel outlet to provide improved control of fuel flow after the fuel exits the main fuel outlet.
ERICSON as currently modified teaches the flow directing feature includes a portion of the throttle valve head that is angled relative to an adjacent portion of the throttle valve head, wherein the angled portion of the throttle valve head is provided at an upstream portion of the throttle valve head relative to the orientation of the throttle vale head in the open position, to alter at least one of the velocity or direction of at least a portion of the fluid that flows in the main bore and relative to the boost venturi.
Regarding claim 9, ERICSON as modified teaches the throttle body of claim 3.
ERICSON as currently modified teaches wherein the angled portion (TOBINAI 60) of the throttle valve head (of ERICSON as modified) is provided at a downstream portion (e.g. TOBINAI Fig. 1) of the throttle valve head relative to the orientation of the throttle valve head in the open position (e.g. TOBINAI Fig. 1).
Regarding claim 10, ERICSON as modified teaches the throttle body of claim 1.

Regarding claim 11, ERICSON as modified teaches the throttle body of claim 1.
ERICSON further discloses a main fuel outlet (24) through which fuel is discharged into the main bore (20,28; col. 6 lines 36-37, Fig. 4).
ERICSON as currently modified teaches wherein the flow directing feature (TOBINAI 60,80) directs a portion of the air flowing in the main bore at the main fuel outlet (TOBINAI pg. 13 lines 19-22).
Regarding claim 18, ERICSON as modified teaches the throttle body of claim 1.
ERICSON further discloses a throttle valve shaft (22) on which the throttle valve head (21) is mounted for rotation relative to the main bore (20,28; col. 3 lines 45-46), and wherein the throttle valve shaft does not intersect a center axis of the main bore (the valve shaft is offset slightly to the left in Fig. 4).
Regarding claim 19, ERICSON discloses a throttle body, comprising: 
a body (e.g. 19) having a main bore (20,28) from which a fuel and air mixture (i.a. col. 3 lines 33-38) is discharged for use by an engine (e.g. col. 3 line 17) and a fuel passage (within 24) leading to the main bore (Fig. 4) to provide fuel into the main bore (implied); 
a throttle valve head (21) carried by the body (i.a. Fig. 4) and moveable between an idle position (col. 9 lines 32-33) and a wide open position (col. 5 line 1) to control at least some fluid flow through the main bore (implied); 
a boost venturi (25) having an inlet (top of 25, Fig. 4) open to the main bore at a location downstream of the throttle valve head (Fig. 4), an outlet (bottom 25) open to the main bore (Fig. 4) and a passage extending between the inlet and outlet (Fig. 4); and
the fuel passage opens into the boost venturi passage (Fig. 4) so that fuel from the fuel passage is mixed with air flowing through the boost venturi passage and then discharged from the outlet into the main bore for mixing with air in the main bore (implied).
ERICSON is not relied upon to teach the flow directing feature as claimed.
However, TOBINAI teaches a flow directing feature (60,80) associated with a valve (54) to alter at least one of the velocity or direction (pg. 14 lines 11-14) of at least a portion of the fluid that flows in the main bore and relative to a fuel outlet (46, implied) such that an increased velocity air stream is directed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the flow directing feature taught by TOBINAI to the throttle valve head of ERICSON so that an increased velocity air stream is directed close to a main fuel outlet to provide improved control of fuel flow after the fuel exits the fuel outlet.
ERICSON as currently modified teaches a flow directing feature associated with the throttle valve to alter at least one of the velocity or direction of at least a portion of the fluid that flows in the main bore and relative to the boost venturi inlet.
Regarding claim 20, ERICSON as modified teaches the throttle body of claim 19.
ERICSON as currently modified teaches wherein the flow directing feature (TOBINAI 60,80) is carried by at least one of the throttle valve head (of ERICSON as modified), body and the boost venturi.
Regarding claim 21, ERICSON discloses a throttle body, comprising: 
a body (e.g. 19) having a main bore (20,28) from which a fuel and air mixture (i.a. col. 3 lines 33-38) is discharged for use by an engine (e.g. col. 3 line 17) and a fuel passage (within 24) leading to the main bore (Fig. 4) to provide fuel into the main bore (implied); 
a throttle valve head (21) carried by the body (i.a. Fig. 4) and movable between an idle position (col. 9 lines 32-33) and a wide open position (col. 5 line 1) to control at least some of the fluid flow through the main bore (implied); and
a main fuel outlet (24).
ERICSON is not relied upon to teach the flow directing feature as claimed.
However, TOBINAI teaches a flow directing feature (60,80) associated with a valve (54) to alter at least one of the velocity or direction (pg. 14 lines 11-14) of at least a portion of the fluid that flows in the main bore relative to the main fuel outlet (46, implied) so that fuel from a main fuel outlet (46) is mixed with air flowing through a main bore (14) such that an increased velocity air stream is directed close to a main fuel outlet to provide improved control of fuel flow after the fuel exits the main fuel outlet (pg. 14 lines 11-14).

ERICSON as currently modified teaches the flow directing feature associated with the throttle valve.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10,001,067 is a US family member of TOBINAI (WO 2015/130932).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747